       Case 6:20-cv-00066-DLC Document 62 Filed 09/14/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION

DONALD J. TRUMP FOR                                 CV 20–66–H–DLC
PRESIDENT, INC., REPUBLICAN
NATIONAL COMMITTEE;                             (Consolidated with Case No. CV–
NATIONAL REPUBLICAN                                   20–67–H–DLC)
SENATORIAL COMMITTEE;
MONTANA REPUBLICAN STATE
CENTRAL COMMITTEE,
                                                         ORDER
                     Plaintiffs,

And

GREG HERTZ, in his official capacity
as Speaker of the Montana House of
Representatives; SCOTT SALES, in
his official capacity as President of the
Montana Senate, on behalf of the
Majorities of the Montana House of
Representatives and the Montana
Senate,

                     Intervenor-
                     Plaintiffs,

vs.

STEPHEN BULLOCK, in his official
capacity as Governor of Montana;
COREY STAPLETON, in his official
capacity as Secretary of State of
Montana,

                      Defendants,

And

                                            1
        Case 6:20-cv-00066-DLC Document 62 Filed 09/14/20 Page 2 of 3




DSCC, DCCC, and MONTANA
DEMOCRATIC PARTY,

                       Intervenor-
                       Defendants.


       Plaintiffs in the member case (CV–20–67–H–DLC), by and through their

counsel, Emily Jones, move this Court for the admission of James Bopp, Angela

Stuedemann, Courtney Turner Milbank, and Richard E. Coleson pro hac vice.

(Docs. 51–54.) Ms. Jones represents that she intends to act as local counsel. (Id.)

These applications appear to be in order.

      Accordingly, IT IS ORDERED that the motions for admission pro hac vice

(Docs. 51–54) are GRANTED on the condition that they do their own work. This

means that Mr. Bopp, Ms. Stuedemann, Ms. Milbank, and Mr. Coleson must: (1)

do their own writing; (2) sign their own pleadings, motions, and briefs; and (3)

appear and participate personally. Mr. Bopp, Ms. Stuedemann, Ms. Milbank, and

Mr. Coleson shall take steps to register in the Court’s electronic filing system

(CM-ECF). Further information is available on the Court’s website,

www.mtd.uscourts.gov, or from the Clerk’s Office.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Bopp, Ms. Stuedemann, Ms. Milbank, and Mr. Coleson file a separate

pleading acknowledging their admission under the terms set forth above within

                                            2
        Case 6:20-cv-00066-DLC Document 62 Filed 09/14/20 Page 3 of 3



fifteen (15) days of this Order.

      DATED this 14th day of September, 2020.




                                     3
